DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-18 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (Pub. No.: US 2017/0076403 A1).

Regarding claim 1, Edwards teaches a system that shares an aroma (Abstract, Fig. 16), comprising: 
a plurality of olfactory units (Fig. 1A-1B, scent dispensing units 102, Fig. 16, scent dispensing device 1602 and 1622); 
a network that connects the plurality of olfactory units (Fig. 16, network 1610), 
wherein each olfactory unit includes 
 an olfactory display in which a plurality of aroma source cartridges can be loaded (Fig. 10B, scent cartridges 1200), and 
 a terminal device that controls the olfactory display (Fig. 16, mobile devices 1604, 1608), 
 wherein the terminal device includes 
a reproducer that reproduces an aroma based on aroma reproduction information including an aroma number standardized in the system in order to specify a type of the aroma to be reproduced (Tables 2-4 at page 17 of the publication. The aroma reproduction information includes cartridges for “Coffee” and “Chocolate”), 
wherein the reproducer determines which aroma source cartridge of the plurality of aroma source cartridges loaded in the olfactory display is to be used to reproduce an aroma based on the aroma number, and allows the aroma to be emitted from the olfactory display based on the aroma reproduction information (Fig. 21-Fig. 22, para [0192]-[0193], “At 2208, the processing unit transmits the motor identifier and the position/orientation identifier obtained at 2206 for each scent identifier included in the scent message to the first scent dispensing device 1602. The processing unit may cause a network interface for Bluetooth communications (e.g., network interface 1860) to transmit a first message for the first scent identifier and a second message for the second scent identifier to the first scent dispensing device 1602. For example, for the first scent identifier of “Coffee 3,” the first message includes a motor identifier of “01” and a position/orientation identifier of “011” and, for the second scent identifier of “Chocolate 2,” the second message includes a motor identifier of “00” and a position/orientation identifier of “010.””. The mobile device transmits the scent identifiers, such as “Coffee” and “chocolate”, to the scent dispensing device), and 
each olfactory unit transmits the aroma reproduction information to a different olfactory unit via the network to share the aroma reproduction information with the different olfactory unit (Fig. 21, para [0182], “In some embodiments the processing unit of the first mobile device 1604 obtains information about the scent cartridge using wired or wireless communication with the scent cartridge or the first scent dispensing device 1602.”, and Fig. 26, para [0222]-[0224], “Although this example describes obtaining the contents information for one other user's scent dispensing device, it should be appreciated that the program may provide contents information on the first mobile device 1604 for numerous users. This may allow the first user to create a scent specification file that can be experienced by all users in a group, and/or may be used to tailor scents directed to users based on the contents information for the users' respective scent dispensing devices.”. The second scent dispensing device transmits the cartridge’s content information, such as “coffee”, to the second mobile device at Fig. 21 then the second mobile device transmits the received cartridge’s content information to the first mobiles devices at Fig. 26 to control the first scent dispensing device to dispense coffee aroma).

Regarding claim 2, Edwards teaches a system that shares an aroma (Abstract, Fig. 16), comprising:  
a plurality of olfactory units (Fig. 1A-1B, scent dispensing units 102, Fig. 16, scent dispensing device 1602 and 1622); 
a network that connects the plurality of olfactory units (Fig. 16, network 1610); and 
a server connected to the network (Fig. 16, server 1606), 
wherein each olfactory unit includes 
an olfactory display in which a plurality of aroma source cartridges can be loaded (Fig. 10B, scent cartridges 1200), and 
a terminal device that controls the olfactory display (Fig. 16, mobile devices 1604, 1608), 
the server includes a storage that stores aroma reproduction information including an aroma number standardized in the system in order to specify a type of an aroma to be reproduced (Fig. 26, para [0223], “After the software application executing on the second mobile device 1608 has caused the processor to store the information regarding the contents and locations of the cartridges loaded within the second scent dispensing device 1622 into a memory of the second mobile device 1608, the program may send the information to the server 1606. At 2604, the server 1606 may send the contents indicator for the second scent dispensing device 1622 to the first mobile device 1604 associated with the first user.”. The server stores cartridge content information, such as “coffee”), 
the terminal device includes a reproducer that reproduces an aroma based on the aroma reproduction information downloaded from the server (para [0224], “The program executing on the first mobile device 1604 may allow the first user to generate a scent specification file directed to the second user taking into account the particular contents information of the second scent dispensing device 1622 associated with the second user. Thus, the first user can generate scents for the second user that the second scent dispensing device 1622 will be able to dispense without requiring the second user to obtain different scent cartridges from those already disposed within the second scent dispensing device 1622.”. The first mobile device receives content information from the server to control the second scent dispensing device to dispense coffee aroma), 
wherein the reproducer determines which aroma source cartridge of the plurality of aroma source cartridges loaded in the olfactory display is to be used to reproduce an aroma based on the aroma number, and allows the aroma to be emitted from the olfactory display based on the aroma reproduction information (Fig. 21-Fig. 22, para [0192]-[0193], “At 2208, the processing unit transmits the motor identifier and the position/orientation identifier obtained at 2206 for each scent identifier included in the scent message to the first scent dispensing device 1602. The processing unit may cause a network interface for Bluetooth communications (e.g., network interface 1860) to transmit a first message for the first scent identifier and a second message for the second scent identifier to the first scent dispensing device 1602. For example, for the first scent identifier of “Coffee 3,” the first message includes a motor identifier of “01” and a position/orientation identifier of “011” and, for the second scent identifier of “Chocolate 2,” the second message includes a motor identifier of “00” and a position/orientation identifier of “010.””. The first mobile device transmits the scent identifiers, such as “Coffee” and “chocolate”, to the second scent dispensing device), and 
each olfactory unit transmits the aroma reproduction information to a different olfactory unit via the server to share the aroma reproduction information with the different olfactory unit (Fig. 21, para [0182], “In some embodiments the processing unit of the first mobile device 1604 obtains information about the scent cartridge using wired or wireless communication with the scent cartridge or the first scent dispensing device 1602.”, and Fig. 26, para [0222]-[0224], “Although this example describes obtaining the contents information for one other user's scent dispensing device, it should be appreciated that the program may provide contents information on the first mobile device 1604 for numerous users. This may allow the first user to create a scent specification file that can be experienced by all users in a group, and/or may be used to tailor scents directed to users based on the contents information for the users' respective scent dispensing devices.”. The second scent dispensing device transmits the cartridge’s content information, such as “coffee”, to the second mobile device at Fig. 21 then the second mobile device transmits the received cartridge’s content information to the first mobiles devices at Fig. 26 to control the first scent dispensing device to dispense coffee aroma).  

Regarding claim 3, Edwards teaches the aroma sharing system according to claim 1, wherein at least one of the terminal devices includes a generator that edits the aroma reproduction information including the aroma number standardized in the system and generates the edited aroma reproduction information (para [0181], “At 2104, the processing unit of the first mobile device 1604 causes the touch screen to display a prompt requesting the user to enter an identifier of the scent cartridge that is to be loaded into the scent cartridge receptacle. For example, the identifier of the scent cartridge may be embossed, printed, provided on a label, or is otherwise visible to the user on an exterior portion of the scent cartridge. The user may enter the identifier of the scent cartridge via the touch screen. In response, the processor obtains the identifier of the scent cartridge and stores it in RAM.”. The mobile device allows the user to enter the scent cartridge and cartridge receptacle. For example, coffee cartridge in receptacle B).

Regarding claim 4, recites a limitation that is similar to claim 3. Therefore, it is rejected for the same reasons.

Regarding claim 5, Edwards teaches the aroma sharing system according to claim 1, wherein the olfactory display includes a plurality of cartridge accommodation chambers for loading the plurality of aroma source cartridges in the chambers (Fig. 11B, cartridge receptacles 1012b, para [0114], “The scent cartridge holder 1012 includes four scent cartridge receptacles 1012b, each of which is sized and dimensioned to receive at least a lower portion of one of the scent cartridges 1200.”), and
the terminal device includes a setter that sets a type of an aroma filled in each aroma source cartridge loaded in each cartridge accommodation chamber by using the aroma number (Table 2 and Table 3. The mobile device sets the “Chocolate” or “Coffee” aroma loaded in each cartridge receptacle by using the cartridge identifier and chamber number).

Regarding claim 6, recites a limitation that is similar to claim 5. Therefore, it is rejected for the same reasons.

 	Regarding claim 9, Edwards teaches the aroma sharing system according to claim 3, wherein the aroma reproduction information generated by the generator of the terminal device is transmitted
to another terminal device (Fig. 26).

Regarding claim 10, recites a limitation that is similar to claim 9. Therefore, it is rejected for the same reasons.

Regarding claim 11, recites system that is similar to the system of claim 1 with the additional limitation of reproducing the aroma synchronized with video information and/or sound information.
Edward further teaches the additional limitation of reproducing the aroma synchronized with video information and/or sound information (Fig. 16, para [0228], “The program may control the timing of when each of the messages 1612 is processed to be synchronized with the media content. For example, in some embodiments the program is configured to utilize video time codes or audio watermarks associated with the media content to control when each of the messages is processed. In the case where the media content is a novel stored on an electronic reader, the program may receive the page information from the electronic reader (e.g., current page number) that is used to synchronize the scent messages 1612 with the story of the novel.” and para [0239], “During playback of the scent message one or more images 2946 and captions 2948 may be displayed. The timing of the display of the images 2946 and captions 2948 may be synchronized with the scents in the message.”).

Regarding claim 12, recites system that is similar to the system of claim 2 with the additional limitation of reproducing the aroma synchronized with video information and/or sound information.
Edward further teaches the additional limitation of reproducing the aroma synchronized with video information and/or sound information (Fig. 16, para [0228] and para [0239]).

Regarding claim 13, Edwards teaches the aroma-added content sharing system according to claim 11, wherein at least one of the terminal devices includes a content generator that edits the aroma reproduction information including the aroma number standardized in the system, and
edits the aroma-added content including the aroma reproduction information synchronized with the video information and/or the sound information to generate the edited aroma-added content (Fig. 20, para [0177], “In one embodiment, the scent sequence specification user interface 2000 enables a user to specify information corresponding to the text portion 1614, the scent portion 1616, the audio portion 1618, and the video portion 1620 of a plurality of messages 1612. For example, the scent sequence specification user interface 2000 may be used to generate a message 1612 having a text portion 1614 that includes a text message, a scent portion 1616 that specifies a scent combination corresponding to the aroma of a particular coffee, an audio portion 1618 that specifies a recording of milk being frothed, and a video portion 1620 that specifies a picture of a cup of coffee.”).

Regarding claim 14, recites a limitation that is similar to claim 13. Therefore, it is rejected for the same reasons.

Regarding claim 15, Edwards teaches the aroma-added content sharing system according to claim 13, wherein the aroma-added content including the aroma reproduction information generated by the content generator of the terminal device is transmitted to another terminal device (Fig. 26 and para [0177], “When the scent message 1612 is processed by the first mobile device 1604, a processing unit (e.g., processing unit 1812) of the first mobile device 1604 causes a display device to display the text corresponding to the text portion 1614, causes the first scent dispensing device 1602 to dispense a scent corresponding to the scent portion 1616, causes speakers to emit sounds corresponding to the audio portion 1618, and causes the display device to display a picture corresponding to the video portion 1620. The audio portion 1618 and the video portion 1620 of the message 1612 may include references to attached files and/or links (e.g., URIs) to files that are stored by other devices (e.g., the server 1606).”).

Regarding claim 16, recites a limitation that is similar to claim 15. Therefore, it is rejected for the same reasons.

Regarding claim 17, Edwards teaches the aroma-added content sharing system according to claim 12, further comprising a platform that provides an application programming interface for incorporating the aroma-added content uploaded to the server so that the incorporated aroma-added content can be reproduced in another information publishing system (Fig. 25, para [0215], “At 2504, the server 1606 receives the scent specification file from the second mobile device 1608, and a digital post or scent notification is received by the server at 2506. The scent notification may instruct the server 1606 to publish a message or digital post to a social network service operated by the server 1606 or operatively coupled to the server.”. The server publishes the scent specification file to social network for sharing.).

Regarding claim 18, recites a limitation that is similar to claim 17. Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Swartz (Pat. No.: US 9,821,082 B1) teaches a plurality of scent dispensing devices connected in a network to provide greater coverage.

Porcar (Pub. No.: US 2016/0021325 A1) teaches a scent emission system configured to generate audiovisual productions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685